DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 1, 4, 5, 7, 10, 13, 14, 16 and 19 are objected to because of the following informalities.
a.	Regarding claims 1, 10, and 19 (line numbers correspond to claim 1),
	Line 3: “the production host” should read “a production host”.
b.	Regarding claims 4, and 13 (line numbers correspond to claim 4),
	Line 1: “the VMMA specifies” should read “the VMMA snapshot”.
c.	Regarding claims 5, and 14 (line numbers correspond to claim 5),
	Line 2: “prior to selecting:” should read “prior to selecting the VM”.
d.	Regarding claims 7, and 16 (line numbers correspond to claim 7),
	Line 5: “the VM receive request” should read “the VM recovery request”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani Pub. No.: US 2012/0072685 A1 (hereafter Otani).

Regarding claim 1 Otani teaches:
A method for managing virtual machines, the method comprising: 
selecting a virtual machine (VM) ([0047], Lines 1-5: FIG. 8 shows an example of a flow diagram of the process for restoring data of the backup control 302-02 in FIG. 4. In step 302-02-b10, the administrator lets the backup control 302-02 know which VM to restore (VM-R to be restored) (i.e., administrator chooses, or “selects” a virtual machine to restore, or “recover”)) on a recoverable deleted VMs List ([0010], Lines 1-8: For a suspended or terminated (i.e., “deleted”) virtual machine with the one or more storage volumes used thereby having the backup volume created by the storage system, the suspended or terminated virtual machine is backed up with consistent data…The backup control module is configured to update a virtual machine status management table stored in the memory. [0046], Lines 1-4: When the administrator wants to restore the data of a VM, the administrator can refer to the VM status management table 302-03 to know which generation has consistent data of which VM (i.e., VM management table 302-03 is a table, or “list” of terminated virtual machines having at least one generation of backup data). [0049], Lines 3-4: Backing up a suspended VM means the data of the VM is restorable (i.e., virtual machines indicated as backed up on the VM status management table are both terminated, or deleted, and restorable, or “recoverable”)); and 
initiating recovery of the VM on the production host ([0047], Lines 5-12: In step 302-02-b11, the program determines the backup volume(s) (VOL-R) used for the backup of VM-R. In step 302-02-b12, the program creates the target restore volume(s) (VOL-RR) for restoring VM-R. In step 302-02-b13, the program copies the oldest VOL-R data to VOL-RR. In step 302-02-b14, the program determines whether there is a newer generation. If yes, the program returns to step 302-02-b13. If no, the process ends (i.e., VMs are restored to, and run on host servers (see Fig. 5) which act as “production hosts”)).

Regarding claim 2, Otani further teaches:
prior to selecting the VM, generating the recoverable deleted VMs List ([0046], Lines 1-3: When the administrator wants to restore the data of a VM, the administrator can refer to the VM status management table 302-03 (i.e., status management table 302-03 is generated before the administrator uses it to select a VM to recover)), 
wherein the recoverable deleted VMs list specifies a plurality of VMs each of which is currently deleted from the production host ([0045], Lines 1-10: FIG. 7 shows an example of i.e., VM status management table 302-03 lists the VMs that have been suspended/terminated from a production host)) and can be recovered using a corresponding backup on a backup storage device ([0049], Lines 3-4: Backing up a suspended VM means the data of the VM is restorable (i.e., a VM is restorable, or able to be recovered using the backup in the storage subsystem)), wherein 
the VM is one of the plurality of VMs ([0047], Lines 3-5: In step 302-02-b10, the administrator lets the backup control 302-02 know which VM to restore (VM-R to be restored) (i.e., administrator uses the VM status management table to select one of the VMs to be restored)).  

Regarding claims 10-11, they are computer program product claims that comprise similar limitations to those of method claims 1-2 respectively, and are therefore rejected for at least the same rationale. Otani further teaches the additional limitations of a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method ([0033], Lines 2-7: This apparatus may be specially constructed for the required purposes, or it may include one or more general-purpose computers selectively activated or reconfigured by one or more computer programs. Such computer programs may be stored in a computer-readable storage medium).

Regarding claims 19-20, they are system claims that comprise similar limitations to those of method claims 1-2 respectively, and are therefore rejected for at least the same rationale. Otani further teaches the additional limitations of a processor; and memory comprising instructions, which when executed by the processor, perform a method ([0033], Lines 2-23: This apparatus may be specially .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Otani, as applied to claims 2, and 11 above, and in further view of Robinson et al. Pub. No.: US 2004/0128670 A1 (hereafter Robinson).

Regarding claim 3, while Otani teaches virtual machine managers that manage virtual machines on host servers ([0039]), Otani does not explicitly disclose:
obtaining a VM management application (VMMA) snapshot, 
wherein the recoverable deleted VMs List is generated using the VMMA snapshot.

However, Robinson teaches:
obtaining a VM management application (VMMA) snapshot, wherein the recoverable deleted VMs List is generated using the VMMA snapshot ([0021], Lines 2-6: The device has an operating system 202, and the device may include a dynamically updatable registry 204 (i.e., the device includes, or “obtains” the registry 204) for storing registrations of offered and/or desired services of virtual machines (VMs) 206-210 of the device. [0022], Lines 8-11: When a VMM destroys a VM, it may notify the i.e., registry 204 represents a “snapshot” of VMs managed by the VMM, or “virtual machine management application” that includes a list of the statuses of VMs that were destroyed, or “deleted”, by the VMM)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Robinson’s teaching of obtaining a registry for tracking the status of virtual machines including destroyed virtual machines, with Otani’s teaching of providing a table or list of deleted virtual machines, with a reasonable expectation of success, since they are analogous virtualized systems that similarly track the status of deleted virtual machines. Such a combination would result in a system that uses a registry to keep track of destroyed virtual machines, as in Robinson, so that they may be included in a management table so that may be selected to be restored, as in Otani. One of ordinary skill would have been motivated to make this combination so that registries may be used to indicate VM status while providing failure detection, load balancing, etc across VMs (Robinson [0024], Lines 17-21).

Regarding claim 4, Robinson further teaches:
the VMMA specifies a second plurality of VMs executing on the production host, wherein the VM is not one of the second plurality of VMs ([0036], Lines 1-15: The VM monitors 500 for events relating to the state of the VMs….In this illustrated embodiment, the VMM is monitoring for instantiation 502, destruction 514, suspension 506, or other 512 events indicating a change in the operational state of a VM. For example, if 502 the VMM instantiates a VM, the VMM logs 504 any services offered and/or desired by the VM. That is, when the VM is instantiated, it may start a web-services server, and then register offered and/or desired services with a registry, such as internal registry 204 of FIG. 2 (i.e., registry 204 includes a first plurality of VMs that were deleted, having “unavailable” statuses (see above regarding claim 3), and a second plurality of VMs that are instantiated, or running, and have “available” statuses of which a selected deleted VM is not one of).

Regarding claims 12-13, they are computer program product claims that comprise similar limitations to those of method claims 3-4 respectively, and are therefore rejected for at least the same rationale.

Claims 5-6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otani, as applied to claims 1, and 10 above, and in further view of Court et al. Pub. No.: US 2018/0173550 A1 (hereafter Court), in view of Akanda et al. Patent No.: US 9,396,071 B1 (hereafter Akanda).

Regarding claim 5, Otani further teaches:
prior to selecting:…adding a VM identifier corresponding to the recoverable deleted VMs list ([0045], Lines 1-10: FIG. 7 shows an example of a flow diagram of the backup process of the backup control 302-02 in FIG. 4. In step 302-02-a10, the program detects specific VM suspension or termination (detected VM-B). In step 302-02-a11, the program determines the storage volume(s) used by the detected VM-B (determined VOL-B). In step 302-02-a12, the program directs the storage subsystem 100 to create backup volume of the determined VOL-B, using the copy/snapshot/CDP control 112-06/07/08. In step 302-02-a13, the program updates the VM status management table 302-03 (i.e., VM status management table 302-03 contains statuses of deleted virtual machines having backups which include VM identifiers (see Fig. 6 and [0007], Lines 15-16))).

While Otani teaches identifying deleted VMs, Otani does not explicitly disclose:
obtaining a first VM management application (VMMA) snapshot associated with the production host at a first time; 
obtaining a second VMMA snapshot associated with the production host at a second time; 
identifying the VM using the first VMMA snapshot and the second VMMA snapshot; 

However, Court teaches:
obtaining a first VM management application (VMMA) snapshot associated with the production host at a first time; obtaining a second VMMA snapshot associated with the production host at a second time; identifying the VM using the first VMMA snapshot and the second VMMA snapshot ([0048], Lines 1-23: Assume that the hypervisor reporter 28-1 now learns about the initiation of a new VM 24 by the hypervisor 20-1, and the removal of a VM 24 that was associated with the hypervisor 20-2 (step 2026). The hypervisor reporter 28-1 may learn about such changes, for example, by periodically or intermittently polling the hypervisors 20-1, 20-2 at a current time and comparing the status to a previously determined status (i.e., first and second “snapshots”) that was determined at a previous time. In some examples the hypervisor reporter 28-1 may poll the hypervisors 20-1, 20-2 every second, or every two seconds, or at any other desirable period…The hypervisor reporter 28-1 generates differential reports for the hypervisors 20-1, 20-2 and sends the differential reports to the monitoring node 14 (step 2028) (i.e., removed, or “deleted” virtual machines are identified using first and second hypervisor, or “VMMA” polls, or “snapshots” showing the statuses of VMs associated with those hypervisors). [0021], Lines 6-8: Hypervisors…execute on a computing device, sometimes referred to as a “host” or a “host machine” (i.e., “production host”)); 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Court’s teaching of using a first and second status or snapshot of a hypervisor to determine which virtual machines have been deleted, with Otani’s teaching of selecting a deleted VM to restore from a table of deleted VMs having backups, with a reasonable expectation of success, since they are analogous virtualized systems that similarly identify deleted virtual machines. Such a combination results in a system that detects deleted virtual machines which may be selected for restoration, as in Otani, using the hypervisor snapshot comparison technique of Court. One of ordinary skill would have been motivated to make this combination so that hypervisor polling can be used to maintain accurate information regarding which virtual machines are associated with which hypervisors (Court [0002]).

	While Otani teaches maintaining backups corresponding to VMs, the combination of Otani and Court does not explicitly disclose:
determining, using a protected VM catalog, that a backup storage device comprises a backup corresponding to the VM; and 
based on the determination, adding a VM identifier corresponding to the recoverable deleted VMs List. 

However, Akanda teaches:
determining, using a protected VM catalog, that a backup storage device comprises a backup corresponding to the VM; and based on the determination (Column 8, Lines 27-39: At Block 501, processing logic receives a request to query status of storage data (e.g., VM and/or backup data). At block 502, processing logic retrieves operational data describing the requested VM backup data from one or more backup servers (i.e., requested VM backup data is retrieved from a collection, or “catalog” of VM backup data, and thus, it is determined that the collection of VM backup data stored on backup server “storage devices” (see Fig. 2B, item 104) “comprises” the particular VM backup data). At block 503, processing logic retrieve VM operational data describing the requested VM data from one or more VM management servers. At block 504, processing logic generates a VM backup context report (i.e., recoverable VMs list) in a form compatible with the GUI of the VM/backup management console 125 based on the VM operational data and backup operational data. At block 505, the report is displayed in the GUI of VM/backup management console 125 to allow a user to recover a VM backup from at least one of the backup servers. Column 2, Lines 48-51: The VM backup report lists at least some of the VMs and their respective backup operational data concerning the associated VM backup data. In one embodiment, the backup operational data includes any management information or metadata concerning the associated VM backup data. Column 9, Lines 58-60: Metadata 1016 may further include…an encrypted hash of a chunk (i.e., backup operational data comprises metadata that is encrypted, or “protected”)), adding a VM identifier corresponding to the recoverable…VMs List (Column 8, Lines 1-3: In this example, the operational data presented by report 415 includes various entries, each corresponding to one of the VMs presented and identified by VM identifier 421 (i.e., VM identifiers are added to the report when the collection of VM backup data includes the requested VM)). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Akanda’s teaching of generating a backup report of virtual machine identifiers having backups in an encrypted collection, or catalog of virtual machine backups, with the combination of Otani and Court’s teaching of generating a backup report of deleted virtual machines having corresponding backups, with a reasonable expectation of success, since they are analogous virtualized systems that similarly involve recovery of selected virtual machines from stored backups. Such a combination results in a system that reports a list, or table of virtual machines determined to have been deleted, as in Otani, based on comparison of hypervisor snapshots, as in Court, and which have corresponding backup data stored in a backup storage location, as in Akanda. One of ordinary skill would have been motivated to make this combination to enable a user to select one or more VMs from the generated report to initiate a recovery process (Akanda Column 2, Lines 56-60).

Regarding claim 6, Court further teaches:
identifying the VM using the first VMMA snapshot and the second VMMA snapshot comprises determining that the VM identifier is presented in the first VMMA snapshot and that the VM identifier is not present in the second VMMA snapshot ([0048], Lines 1-23: Assume that the hypervisor reporter 28-1 now learns about the initiation of a new VM 24 by the hypervisor 20-1, and the removal of a VM 24 that was associated with the hypervisor 20-2 (step 2026). The hypervisor reporter 28-1 may learn about such changes, for example, by periodically or intermittently polling the hypervisors 20-1, 20-2 at a current time and comparing the status to a previously determined status (i.e., first and second “snapshots”) that was determined at a previous time. In some examples the hypervisor reporter 28-1 may poll the hypervisors 20-1, 20-2 every second, or every two seconds, or at any other desirable period…The hypervisor reporter 28-1 generates differential reports for the hypervisors 20-1, 20-2 and sends the differential reports to the monitoring node 14 (step 2028) (i.e., the hypervisor reporter discovers a VM that has been removed, based on the differential reports indicating that the VM identifier is present in a preceding first poll and is not present in a subsequent second poll).  

Regarding claims 14-15, they are computer program product claims that comprise similar limitations to those of method claims 5-6 respectively, and are therefore rejected for at least the same rationale.

Claims 7-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otani, as applied to claims 1, and 10 above, and in further view of Akanda (cited above).

Regarding claim 7, Otani further teaches:
selecting the VM on the recoverable deleted VMs ([0047], Lines 1-5: FIG. 8 shows an example of a flow diagram of the process for restoring data of the backup control 302-02 in FIG. 4. In step 302-02-b10, the administrator lets the backup control 302-02 know which VM to restore (VM-R to be restored) (i.e., administrator chooses, or “selects” a virtual machine to restore, or “recover” from the management table disclosed above)).

Otani does not explicitly disclose:
receiving a VM recovery request from a virtual operations manager operatively connected to the backup storage device, 
wherein selecting the VM on the recoverable deleted VMs List is initiated in response to the VM receive request. 

However, Akanda teaches:
receiving a VM recovery request (Column 8, Lines 27-28: At block 501, processing logic receives a request (i.e., request leading to VM recovery, or a “recovery request”) to query status of storage data (e.g., VM and/or backup data)) from a virtual operations manager operatively connected to the backup storage device (Column 8, Lines 25-26: Column 4, Lines 54-58: VM management server 120 includes VM/backup management console 125, which may be management software (i.e., “virtual operations manager”) running within VM management server 120 and communicates with backup storage i.e., VM/backup management console 125 is “operatively connected” to the backup storage servers 104-105, and)), 
wherein selecting the VM on the recoverable…VMs List is initiated in response to the VM receive request (Column 7, Lines 40-43: Based on a user request from VM/backup management console 125 (i.e., request for storage data query comes from VM/backup management console 125, specifically, the GUI (see Column 6, Lines 11-13)), data integration module 202 is to analyze VM/backup information 320 to generate report 350. Column 8, Lines 37-39: At block 505, the report is displayed in the GUI of VM/backup management console 125 to allow a user to recover a VM backup from at least one of the backup servers). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Akanda’s teaching of selecting a VM on a recoverable VM list in response to a request to restore the VM received from management software coupled to backup storage servers, with Otani’s teaching of selecting a VM on a recoverable deleted VM list to restore, with a reasonable expectation of success, since they are analogous virtualized systems that similarly involve recovery of selected virtual machines from stored backups. Such a combination results in a system that reports a list, or table of virtual machines determined to have been deleted and having stored backups, as in Otani, in response to a request from management software coupled to the backup devices, as in Akanda. One of ordinary skill would have been motivated to make this combination to enable a user to select one or more VMs from the generated report to initiate a recovery process (Akanda Column 2, Lines 56-60).

Regarding claim 8, Akanda further teaches:
initiating recovery of the VM on the production host comprising sending a notification to the virtual operations manager, wherein the notification specifies the VM (Column 2, Lines 56-60: From the context-based report, the user can select one or more of the VMs and initiate one or more recovery processes to recover the corresponding VM backup data from one or more backup servers to one or more designated machines (i.e., in selecting a particular VM for recovery, the user is notifying the VM/backup management console of a specified VM that they wish to recovery through the GUI provided by the management console)). 

Regarding claims 16-17, they are computer program product claims that comprise similar limitations to those of method claims 7-8 respectively, and are therefore rejected for at least the same rationale.

Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Otani, as applied to claims 1, and 10 above, and in further view of Akolar et al. Patent No.: US 9,128,742 B1 (hereafter Akolar).

Regarding claim 9, while Otani teaches storing a recoverable deleted VM table in RAM of a management server (see Fig. 4), Otani does not explicitly disclose:
the recoverable deleted VMs List is stored in-memory on a backup storage device, wherein the backup storage device is operatively connected to the production host.

	However, Akolar teaches:
the recoverable deleted VMs List is stored in-memory on a backup storage device (Column 9, Lines 17-27: An administrator may remove a virtual machine that is no longer of use. The administrator may subsequently require a virtual machine with the same configuration…Using the systems described herein, the administrator may submit a search query…find a backup image of the original virtual machine, and then automatically instantiate a virtual machine with the same configuration based on the backup image. Column 4, Lines 10-12: Backup cataloging system 202 may be configured to back up virtual machines from host system 206 to backup repository 208. Lines 35-36: Catalog 216 is depicted in backup repository 208 (i.e., catalog listing VMs that have backups and that have been removed/deleted is stored on a backup repository device)), wherein the backup storage device is operatively connected to the production host (Column 4, Lines 7-10: As shown in FIG. 2, system 200 may include a backup i.e., backup repository and host system are “operatively connected”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Akolar’s teaching of storing a list of recoverable virtual machine images that have been removed on a storage device that stores those virtual machine images, with Otani’s teaching of maintaining a table of recoverable deleted virtual machines, with a reasonable expectation of success, since they are analogous virtualized systems that similarly catalog or list virtual machines having backups that may be recovered from deletion or removal. Such a combination would result in a system that maintains a table of backed up virtual machines that may be selected by an administrator, as in Otani, that is stored on a storage device that also stores the backups themselves, as in Akolar. One of ordinary skill would have been motivated to make this combination so that administrators can more efficiently perform tasks related to the administration of virtual machines (Akolar Column 3, Lines 10-17).

Regarding claims 18, it is a computer program product claim that comprises similar limitations to those of method 9, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel et al. Patent No.: US 10,908,835 B1 discloses recovering a deleted virtual machine from a datastore of virtual machine snapshots by presenting a list of deleted machines whose snapshots have yet to expire. However, the effective filing date of the relevant portions of this reference does not predate the effective filing date of the instant application.
Chakraborty et al. Patent No.: US 9,740,577 B1 discloses a backup agent mounting a virtualized container that allows a user to browse and select a virtual machine to restore.
Deshpande et al. Pub. No.: US 2014/0181294 A1 discloses presenting a list of VMs to a user containing active and archived VMs, and, when the user selects an archived VM, restoring the selected VM using a retrieved backup copy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195